Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because
Regarding claim 15; the claimed invention is directed to non-statutory subject matter.  Storage medium is not directed to a legally recognized process, machine, manufacture, or composition of matter as required by 101.  A person of ordinary skill in the art would interpret storage medium as comprising of signals per se which in non-statutory subject matter.  It is suggested that applicant change “storage medium” to a “non-transitory storage medium”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akkarakaran et al. (US 10,848,363); Akkarakaran discloses a configuration for a bandwidth part (BWP) of a carrier for downlink transmissions. The BWP configuration may include a transmission attribute (e.g., a subcarrier spacing (SCS)) for downlink transmissions within the BWP.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/           Primary Examiner, Art Unit 2466